KANTOR, Judge
(concurring):
I fully concur with the decision to reject the assignments of error concerning the enforcement of the misconduct provision of the pretrial agreement. I also agree with the requirement of finding a material breach of the plea agreement before the Government can be excused from its obligations. Such a standard is helpful in preventing arbitrary revocations of such agreements. Furthermore, an unauthorized absence of just less than three days does, in my view, constitute a material breach. I also concur that the appropriate standard for determining if misconduct occurred in this case is preponderance of the evidence. My one concern with the lead opinion is its possible inference that a misconduct provision is only appropriate when linked to situations involving suspension of sentence and not other sentence limiting provisions, such as disapproval. RCM 705(c)(2)(D) specifically sanctions a misconduct provision and does not restrict its use solely to suspended sentences. I see no reason to discourage the use of such agreements, nor restrict their use to situations only involving a suspension of sentence.